May 05, 2006


Ms. Donna C. Peavler
Uloth & Peavler, LLP
3400 Carlisle Street, Suite 430
Dallas, TX 75204

Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4400
Dallas, TX 75202-3794
Mr. Thomas B. Cowart
Law Offices of Windle Turley, P.C.
6440 North Central Expwy., Suite 1000
Dallas, TX 75206

RE:   Case Number:  03-0913
      Court of Appeals Number:  05-02-00818-CV
      Trial Court Number:  00-4462-M

Style:      KROGER TEXAS LIMITED PARTNERSHIP AND ROBERT MOODY
      v.
      THERESA SUBERU

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |